Per Curiam.
The principal objection to this case is, that the record does not show sufficient to give the justices jurisdiction. No consent, on the part of the prisoner, has been shown or averred, as to any part of the proceedings. We are to intend, that they were compulsory. It ought, then, to have appeared, that she had not given bail after being apprehended, and that she had 48 hours to procure such bail; (Laws of N. Y. 24 sess. c. 70. s. 11.) but the complaint was made on the 10th March, and she was summoned to appear before the justices, and did appear, and was tried on the same day. The value of the handkerchief stolen ought also to have been stated ; for, unless its value was less than 12 dollars and 50 cents, the court had no jurisdiction. It is a salutary rule, with respect to inferior courts, that the cause of which they take cognisance, should appear to be within their jurisdiction. These objections are fatal, and the conviction must, therefore, be quashed.
Conviction quashed.